1555 Palm Beach Lakes Boulevard, Suite 310 West Palm Beach, FL 33401-2327 Tel: 561.478.7077 Fax: 561.659.0701 www.harriscramer.com Michael D. Harris, Esq. (561) 689-4441 mharris@harriscramer.com August 12, 2010 VIA EDGAR Mr. Matthew Crispino Securities and Exchange Commission Division of Corporation Finance treet NE Washington, D.C. 20549 Re: Ghost Technology, Inc. Registration Statement on Form10 Filed June 21, 2010 File No.000-31705 Dear Mr. Crispino: This letter serves to confirm that this law firm is holding in escrow a letter executed by the President of Ghost Technology, Inc. withdrawing the Registration Statement on Form 10 if a Form 10/A containing audited financial statements for the years ended June 30, 2010 and 2009 is not filed by 5:30 p.m. Washington, D.C. time on Wednesday, August 18, 2010.In addition, the same letter withdraws the Form 10, as amended, in the event the Staff raises any oral or written comments on Thursday, August 19, 2010. We have full unconditional and irrevocable authority to file the withdrawal letter on behalf of Ghost Technology, Inc. in the event either contingency referred to above arises. If you have any questions, please call me. Sincerely yours, /s/ Michael D. Harris Michael D. Harris MDH/dfm Enclosure cc:Mr. Gianfranco Gracchi (via email)
